OFFICE     OF THE ATTORNEY        GENERAL     OF TEXAS
                         AUSTIN




                                             oompo80 the Wari-



                                   OS on the aboT0 mattrr
                                               wo qaot0   ima


                     a8kod to 8ooaro an oplaloa
                    nt 0~ th0 ‘r0ilohg  ptt0stiona

                        88lOB Or o8’
                                   o ur l
                                        tBd th 8




tho B o a uma Stlgatlon
               t        Dlatriot af Zot-
tor8on oouaaty,~Tonr, or $8 thl.8kriga-
tlom Board ooomposoddt tho haalrrioaora
00prt    0r J0rr0r80n   oowy,     th0 my0r     UQ
      Eonorablr Sholbr L LoQ& -0                  t
 i'
 r
 .                                 Or th0 oity Ot 808USOlt$ Uld
                           8 8Bb    U6OZXM       Of    tW8   OthU     iSlOO*
                                   Withi tho OOUtj, t&t                  18,
                                    ~dO?lui6?
                                   Df8t?iOt bh1608
                   "Thi.8IPUig8t~Ott                                   8U      Or
           JetferOoantr
                   wn              lr o o pth
                                            trauu
                                                t o o r o nd
                                                          br the
           brt  AirthurfndOpOXdOnt8obOOl DirtriOt, ThI8
                 that
           ID4(Lli8         rat06 Oiti88 Uithfn the dh-
           t?fOt    UO    O8 rOi
                   *I, Beaumont, rhloh           la a how       ?ulrd litr,
                   l2. Port lfeohormd i?eU8rlanU,
                                                rhioh an
           fRW~O?tltOd Ulhh?          tkhr   gWlO?ti     hU8,



               In addition to the hot8 8t8tOb In your roqueet
      the r0iimi~ raots rp (LTla the oopf 0r 0 inion readOr
      ;i ;;E depa?tMQt in I?93k yhlah ~38 8mt l!
                                               f th you? ?eque&,

                   The Beaumont Rar




..

      uOa Or 86ld Mvfg8
      barter ia8ad     to it by the Le&lslatun     UC&?  aad br rirtur
      or Artioia-XT B*otloa s, or the Oomtlt\rtlon0r TOWes
      18?6, &id oltr aa.optd l mw ohrrtu          en Daaembor 30, 1919,
      uadrr md br rtrtueo~ what 18 known &.Ithr Bfmo lb&o Amend-
      lwnt 0r oil?uoMtItptioo,       whloh *aI an 8moltammt of 844
      Artlrlo X;BeoUoS"a          :rdopttiet aa olwtloa helb on Botera-
      bor 5, $912, W        -hd.aod    on
      i 0r 800ti0ti 5 0s th0 XII~ 83~0
      Oitt Of hBUW#kt       h   29x9 pti~ibO6 ftipIX% O8
                   l.   . . ead rhall be 8ubjoOt             to d.1    the bUti
           and obligation8 mu          pertaining to or Lnowbeat
wnbla                     Shelby LI toe&                           -0      3



                                                     aI       8 WTpot8tfoa                not in 808fliOt
                                                 8f088          Or thb       Oh?&?,         Wd      8&u
                                                              8,     hclDitlO8,         #OWO?8, JUhb
                                                                  lloI   pO88088Od       8d      w@Jo~
             w         88fd       Oftr         8nd         h0TOfa      g?MtOd       end    0OfIfO??odr*

                          sOOti                71     Or     88fd       &%i0      RtiO    oh8TtOt      WttD   88   rob
1-8:

                          *~OOUO~               n.            T h ola umo ntbo ll
                                                                               r p 8r tIo u l8r
             p o wo by
                    r thb     Oh8TtOT t&h811 ItOt bo md 8bOlr     #IOk
             bo ho14 or 600med to bo lrrl~8lve         bat la addition
             to th. DOWOr     OtmtLmo?8te(. b8TOiZl bli@d     thoroby,
             or approprlato    to tho lxoroLso Chord,       the olt
             sh e lfh a TO M U o lylXOTOf80    8fl  othu @We?8    rh 1 oh
             are a# or whloh ae .hore&tor          ba oonfomd    00
             8tUQfOipali~tfO8 br JO o4Xi8utUtiOCi ad 14~8        Or
             ‘POIO81           8Jd it 18 herebr                         lXQ?O8tir         p?oTidod       that it
              dha,ll.         haTO       tif         th0     &WWO?i        th8t      UO      TMtOd       t0
             01%108 Of mO?. than             s,m    inhabitan     0hrQt.r                  & 8 br
             UT,          ot tho Qenaril    law of tho Btato of Tom81
             ~8:::             by the 3Srd ?fiegIdatu?a at it8 reguh?     8e8-


                          Undo?          the80             iaotr     and thr 1%~ epplloablo                   thereto,
it     18.       th0      OpbfOa            Or        thf8         dOQ8?~8%Mt          that tb0        0OnOh8fOa
naohod by rooUr dqMUtmW&t in 1934,                                                   68 8hOWSl       by th.     OOPT
OS YOU?              O&ldOZl 8ttrOhed t0 thicr TOqUO8t         18                                    OOTTOOt,      Or&
that tho al8TI&Ion                Burb or tho Bowmoat xarI&Ion            M.8.
t?i0t            or J0mr80a      oetmty    wra8       is 00    8eu ai tho oollaty
rodgO            aad   &MibO?84r   th0  b0aai88iO~?8*       T OU?t Or JO#UW~
t%QIttJ 8dl th0 w?                                         md u60~                  O? 00~@88fOr&~8 Or th0
Oity o# Bmmoat,                                oad ln support af this holdfly                    80 dlrut
you? 8ttontioa                       to tho r0iid.48
                          8OOfiOn              1 Or 88fd.AOt                   ai th0 )18t bgf8~itiUO                    8t
it8 8O&8? SOWhI       ill lm,   OhaptO? 15, p-r8 3% 80 45, fIb'
olpslve,   MAor uhioh add ll8Tfgatfon   Di8triot wa8 l?mto & ,
i8 in part   a@ rOiiOW8, quoting rrom pagr 32 th0?0of~
                  =m#TIQN 1. On. or more dlstrlote      may here-
             rite? b0 08t8bu8hOd hi th0 8eTO?d    OOUtiO8    Of
             th18 6tatO t0 b0 ltiunrn88 88   8tfOa df8ttiOt8
             inthe         Mn&O?  hO?OfMrt*?                Md EQOhBj8-
             t?f       Ot8 mef, or ally not) Laolctdo rlCll.ln thewir
                                                                                              83




                                             AOt   i8      ta    m?t 88 fO11CiW8,qQOt-




        0~     Qa?88
                  th.?eof, 8Otlly apd.? 8 0018l Otia?tW
        pm4         the Leglelatum ths ~u?M
                       br                         Or 811&d
           tltii hwdnaitrr     lWOTibd  to?, till br had
        r oforo th8 OOUnty jrrd&O Ukd mexbOr8 Of th0 06&S-
        8i0~1?8    OOtUt     8&d th8 IIUWO? Snd dldOraWd Or 0OiW
        ms88i0~.?8       88 the oaao lm7 be or said olty a?’
        Oiti,8,    ad    Said   p~rBon8  ohall 8onstitQto8 board
        ta br kllOWXl
                   nnd bWJ




                 0.e..           *

             lit th0 time thi.8 EfI+i RtfOa hl8tTiOt tn8 OJ!O&¶d,
tha Oity of Beaumont UL8 the 0nf7 Oit7mit&in it8 tmund&?i~r
that had baa% inoO?pewtOd       b  8 8pOOiaf. rot cti ths L  181Cl.
tam, 61 euthodsed br A?tIo1l xl, aootlon I, or the3 anstil-
tutim.or s2u oi 1876, thorororo it8 myor ma udrrr~sn
O# aOd~d0~?8         -TO th0 -17 8wlh OmOiu8         a8 Of&889dchi.n
tb0    jI?&Ti8fOQ#   Of that pa?t    Or 8OOtfOIi   2 0f laid bV   8bO~0
wt     out,     NO taotr 8?0 8!lOWIl thet    rOti&  atMkorIx0 the appolnt-
mat      to said Beard aS an7 oi the i?AyOr8,        U48?aea O? 0OS&QI8-
dOM&% Or PCiCt&Oh08 and i?eda?iaad fO? #a IyLL8+S?i              t&it
8014 ofti       V0?. fWO?~?dOd Qlt&O?ihd @IlO? 18W8 88 8U-
thoris      by Arttola  .XI &motion 4, of th0 OonstItPtlon of
i8?6 both Or Said @iti.8 e+fdOntlj        hating  8 p0ptuuOn        Or
16,&      inbabitfinte or 1088. It 18 t?W thtt f#OOtfOIS -4 Wld
s lr 8til    miOi0     x h8~0 bm ~OfidOd 8f1tOO tb        0?08tf~      Or
00.&d MTf68tiOR dist?iet     tUld PadO to   UtgPu ~t0 l lO5O WI&Or
Or    paOpi0       both     Of   aaid   8eOtiOM         baring    b8m   ofmad    It   m
lleotIon held oa             August     3, 19O9, an4 p?oolai&ed             on Soptsmber 4,
                                                                       84

. gonorab1.r8helb7 I, Long, Pyo   9


  1909, but rooh amdmntr         d&d no t lhango the law 6OYOr
  th ~rWUl~1        ti #rid li4V145OtiOllboard. Arti& =, &hot "Ls on
 5,( R rI & nua tArh(yu        l llootlon hold oa Hotubor 5, 1912,
 aad ~ro0csah.d on Deeember j0, 1912 rhloh vu knovn aa tho
 lfolaaRule Irr*nadDnt     Ma the olt7    o# &au5oot aa0pt0d tJll#
 altleAdaentin 191 ) bt raoh ohango ln ltr ohutor ai not
 makr my ohango E tho mmborrhlp of malidnarigatlonboard,
 ior tho roana       that, in adopt      aaid ohnrtor, it rorarvo6
 all tho tkhtl, powon, lto.,30t a posrossed and a30706 b
 it aa rot o a t    lboto in th4 quoktloa8    iron BeoWonr 5 and h
 of itr raid Bone Rule Ohartor all of uhloh ~8 authorized
 by Seotlan 6 ah tor 47 A&              of tha ))rd Le&laturo
 MOO 307-4,            8 thO R&U-      808OiOn thOrOOr,VhiOh Vb
 parrod ln 1911 and 18 ~muall7 rorrrrad to a6 thr abla
 Aot to put r0.MXOmBulo AJB.enamMtinto 0rr0Ot. aa          T d BOO-
 tion 6 is now ArtlOla lln or the Berise Oirll Statates or
 Y!eraror 1929 md 1s aa r0wVOt
             &aL’ 6. All poverr herstorere granted any
       olty by gcnoral law or speolal ohartrr an henby
       preserved te raoh of raid oitler,   rospeotlrol7
       findthe paver m oonterrod    u#on auoh oltles otther
       by opeoial or general law, is hereby &rant4 to
       mob Oltld~ wbsn ~bnwwl In and nmlo a part of
       the ohartor adopted   b7 suoh oltrt and protided,
       that, until  the ohartierof suoh alt au the ~BPLI
       no 1lxlsts la mend@4 and adopted,     t rhall be and
                                            3[
       muin 18 ruu roroo an4 lrr00t.*
             mm   ii the aboptlon rf wld oltf 0r b3auaont or
 8uoh xaw ohnrtor oould ham affeeoted id anr way thr mm&r-
 Alp of r8.M n&vi&ion bwr4         which wo Q not think eoald
 hrvr bow dono. vlthout aama obav&s in the lav under vhloh
 raid nwigatfon di*trlot wan.originally oreatwl, still, it
 nsorml to itdr In raid oharter        all or tha povsrr that
 had been theretOion oon.frrreQ upoa it b7 hv,        We thlak lt
 b -oloar therefol*, that    the aarigatlon board    of said Beaa-
 noat Bat&!atlon Dl~trlat or Jbttrrwn Oouat7, Tevm, 18 mm-
 poss6 oi tho Oom.tsrionemr~ Oourt of Jofterson County an&
 the Rayor   tad Oc4ma.lrdoa~raor the @lt;r or Beapmoat, &(Ihas
 b,cm   hold W four doputmat    and •~ thhr &v    oreating raid
 dlrtrfot   &r been hentoiti 8onntrued     by the aarieatlon
 board in ohargo thereor;
!!..
2
                 Trurtlag tint   thh   ratlriaotorll7amvrrm   7oar in-
       @ h 7 * we lw

                                                 Ybr7 trul7   7oLIr•
                                            A¶l’ORXN OmXRAI. OT PEXAs




                                 FFf;“E:MAY 6, 1943